          Case 3:19-cv-00008-CL        Document 30        Filed 04/30/20     Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



BRENDA M. DIEDRICH,                                    Civ. No. 3:19-cv-00008-CL
                              Plaintiff,

V.                                                     ORDER AWARDING
                                                       ATTORNEY FEES
                                                       PURSUANT TO THE
COMMISSIONER, SOCIAL                                   EQUAL ACCESS TO JUSTICE ACT
SECURITY ADMINISTRATION,
                   Defendant.

       Pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, it is hereby

ordered that EAJA attorney's fees of$1 l,140.96 shall be awarded to Plaintiff. If it is determined

that Plaintiffs EAJA fees are not subject to any offset allowed under the Department of the

Treasury's Offset Program, as discussed in Astrue v. Ratliff,

check for EAJA fees shall be made payable to Max R ,                       ·ntiff' s assignment of

these amounts to Plaintiffs attorney. Any chec     o    AJA

counsel, Max Rae, at PO Box 7790, Sale ,




PRESENTED BY:



JL~.g
(503) 363-5424
                   813448

Attorney for Plaintiff, Brenda M. Diedrich




Page 1.    ORDER AWARDING EAJA ATTORNEY FEES - DIEDRICH v.
           COMMISSIONER, SOCIAL SECURITY ADMINISTRATION, 3:19-cv-00008-CL
